DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 08/17/2022. Claims 1-20 were pending. Claims 1, 4-7, 11, 14-15 were amended.
Response to Arguments
3.	The applicant’s amendment along with the Examiner’s Amendment as discussed below with respect to claim 1 was sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C 112(b).
	Regarding to previous ground of rejection under 35 U.S.C 102(a)(1) and/or 102(a)(2) as being anticipated by Brouk et al. (US 2012/0318456 A1) with respect to claim 1, the applicants stated:
	”Nonetheless, claim 1 now recites, among other things, "a controller configured to control a slope of the ramp portion and a duration ratio of the ramp portion to a cycle of the nonsinusoidal wave by adjusting the duration ratio while maintaining the slope of the ramp portion." 
As a non-limiting example, this feature and some of its effects are highlighted in Applicant's specification in ¶ 0076 and FIG. 11 ("[w]hile the slope of the ramp portion R is maintained at the determined value, the duration ratio of the ramp portion R may be adjusted"), as well as ¶ 0077 and FIG. 12 ("an etch rate difference between openings having different sizes in a cell region, e.g., IC loading, may be controlled according to the duration ratio of the ramp portion R").
There is no discussion such a feature in Brouk. In fact, Brouk makes no mention of controlling a duration ratio of the ramp portion to a cycle of the nonsinusoidal wave at all. Therefore, Applicant respectfully requests withdrawal of the rejection of claim 1, and reconsideration of claim 1 for allowance at this time.”
The applicant’s amendment along with the remark were sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C 102(a)(1) and/or 102(a)(2) with respect to claim 1.
	As to amended claim 11, the applicants stated:
“The highlighted limitation above is based on original claim 14, which was rejected under 35 U.S.C. 103 in view of Brouk and Hirano. The Office Action acknowledged that Brouk does not disclose such a feature, and relied on Hirano in rejecting claim 14. However, Hirano fails to disclose, among other things, "wherein the modulator is configured to adjust the duration ratio of the ramp portion to the cycle of the voltage function to an amount that reduces an etch rate difference between openings having different sizes to be formed on the substrate." In particular, as discussed in connection with claim 4 above, Hirano describes performing experiments to determine etch amounts using different parameters (see, e.g., ¶ 0147-0153). However, none of these experiments involve an etch rate difference between openings having different sizes. Therefore, for at least this reason, claim 11 is believed to be allowable over the cited references.”
The applicant’s amendment along with the remark were sufficient to overcome the examiner’s previous ground of rejection with respect to claim 11.
It is noted that claim that amended claim 1 and amended claim 11 raise new issue under 35 U.S.C 112(b) due to lack proper antecedent basis of the phrase “the determined nonsinusoidal wave” (last line of claim 1; line 17 of claim 11).  The examiner’s amendment as discussed below will resolve the improper antecedent basis for claims 1 and claim 11 and put the application into condition for allowance.

EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	Authorization for this examiner’s amendment was given in an interview with Bradley Edelman on 08/24/2022.
6.	The application has been amended as follows: 
	In the claims
	In the last line of claim 1, after the phrase “the bias power supply corresponding to the bias power of the”, please delete the term “determined”.
	In line 17 of claim 11, after the phrase “corresponding to the bias power of the”, please delete the term “determined”.

Allowable Subject Matter
7.	Claims 1-20 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: 
As to claims 1-10, the cited prior arts fail to disclose or suggest a bias power supply configured to apply a bias power of a nonsinusoidal wave having a DC pulse portion and a ramp portion to the lower electrode in response to a bias control signal; and 
a controller configured to control a slope of the ramp portion and a duration ratio of the ramp portion to a cycle of the nonsinusoidal wave by adjusting the duration ratio while maintaining the slope of the ramp portion, such that an ion energy distribution is generated at a surface of the substrate, and to output the bias control signal to the bias power supply corresponding to the bias power of the nonsinusoidal wave.
As to claims 11-20, the cited prior arts fail to disclose or suggest 
bias power supply configured to apply a bias power of a nonsinusoidal wave having a DC pulse portion and a ramp portion to the lower electrode in response to a bias control signal, the bias power supply including a DC power generator configured to generate a voltage function of the nonsinusoidal wave and a modulator configured to set a slope of the ramp portion and set a duration ratio of the ramp portion to a cycle of the voltage function; and 
a controller configured to adjust the slope of the ramp portion and the duration ratio of the ramp portion in order to control an ion energy distribution generated at a surface of the substrate and to output the bias control signal to the bias power supply corresponding to the bias power of the nonsinusoidal wave, 
wherein the modulator is configured to adjust the duration ratio of the ramp portion to the cycle of the voltage function to an amount that reduces an etch rate difference between openings having different sizes to be formed on the substrate.

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713